Case: 09-11065     Document: 00511204103          Page: 1    Date Filed: 08/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 16, 2010
                                     No. 09-11065
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MIGUEL ANGEL ARIZPE-RIOS, also known as Angel Rios-Fuentes, also known
as Angel Rios-Fuente,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:09-CR-48-2


Before WIENER, PRADO and OWEN, Circuit Judges.
PER CURIAM:*
        Miguel Angel Arizpe-Rios pleaded guilty to one count of possession with
intent to distribute more than 500 grams of a mixture containing cocaine and
was sentenced to 84 months in prison to be followed by 5 years of supervised
release. Arizpe-Rios challenges this sentence on appeal. He argues that the
district court erred by denying a reduction for acceptance of responsibility based
on his denial of previous involvement in drug trafficking.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11065    Document: 00511204103 Page: 2       Date Filed: 08/16/2010
                                 No. 09-11065

      A defendant may receive a two-level reduction in offense level pursuant
to U.S.S.G. § 3E1.1 if he “clearly demonstrates acceptance of responsibility for
his offense.” § 3E1.1(a). A reduction for acceptance of responsibility requires,
inter alia, “a showing of sincere contrition on the defendant’s behalf.” United
States v. Medina-Anicacio, 325 F.3d 638, 648 (5th Cir. 2003) (internal quotation
marks and citation omitted). In evaluating a defendant’s sincerity, a sentencing
court “may consider a defendant’s refusal to elaborate on the circumstances
surrounding his offense to the probation officer.” Id. The defendant bears the
burden of demonstrating that the reduction is warranted. United States v.
Flucas, 99 F.3d 177, 180 (5th Cir. 1996). This court “will affirm a sentencing
court’s decision not to award a reduction . . . unless it is without foundation, a
standard of review more deferential than the clearly erroneous standard.”
United States v. Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008) (internal
quotation marks and citation omitted).
      The district court did not err in denying credit for acceptance of
responsibility because the finding that Arizpe-Rios had lied regarding his prior
involvement with drug trafficking activity was not without foundation. Arizpe-
Rios admitted that his family in Mexico was the source of the approximately
three kilograms of cocaine, that he was to negotiate a price for the cocaine, and
that he paid $24,000 per kilogram for the cocaine. These facts are not consistent
with his statement that this drug offense was his first. Given the deference
owed to a district court’s findings on acceptance of responsibility, Arizpe-Rios
has not shown that the denial of the reduction was without foundation. See
Juarez-Duarte, 513 F.3d at 211.
      AFFIRMED.




                                        2